Citation Nr: 1241873	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a right foot injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1960 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a claim for service connection for a left foot disability was adjudicated in February 2010, when it was denied in a rating decision.  The Veteran was notified of this decision and provided his appellate rights in a letter dated that same month, but he has not submitted a notice of disagreement.  Therefore, the claim for service connection for a left foot disability is not before the Board.  38 C.F.R. § 20.200 (2012). 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to service connection for the residuals of a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear does not have hearing loss as defined by VA regulation.

2.  The Veteran's left ear has a current diagnosis of hearing loss as defined by VA regulation, and exposure to acoustic trauma during service is conceded.  

3.  Competent medical opinion relates to Veteran's left ear hearing loss to inner ear problems that began after discharge and resulted in surgery many years after service, and not to acoustic trauma during service.  

4.  The Veteran reports bilateral tinnitus that occurs on a weekly to monthly basis for about a minute at a time. 

5.  Competent medical opinion relates the Veteran's tinnitus to inner ear problems that began after discharge and resulted in surgery many years after service and not to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in October 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  To the extent that is possible, the Veteran's service treatment records have been obtained.  Part of the service treatment records have been certified has unobtainable.  However, it should be noted that the discharge examination is among the records that have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran submitted an October 2009 letter in which he described all relevant private treatment, but also noted that none of these records were currently available.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The Veteran declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of his appeal.

Service Connection

The Veteran contends that he has developed hearing loss and tinnitus as a result of noise exposure during active service.  He argues that even though his duties did not directly involve working with aircraft, he was stationed near the flight line and was frequently exposed to jet aircraft noise at close range.  The Veteran further notes that he was stationed on an aircraft carrier, and that he was exposed to engine noise when watching take offs and landings.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 


The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The record shows that the Veteran has been afforded two VA examinations of his hearing.  A May 2012 examination showed that the Veteran had auditory thresholds of 25, 15, 25, 25, and 25 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  Speech discrimination was 100 percent.  On a June 2012 examination, the right ear had auditory thresholds of 25, 20, 20, 25, and 10 decibels at these same frequencies.  Speech discrimination was 96 percent.  Therefore, it is clear that the Veteran's right ear fails to meet the standards of 38 C.F.R. § 3.385 for hearing loss.  A review of the electronic record also shows that the Veteran was examined on several occasions in order to be fitted for hearing loss, but none of these records show hearing loss of the right ear as defined by 38 C.F.R. § 3.385.  Therefore, as the evidence does not show that the Veteran has a current disability of right ear hearing loss as defined by regulation, the analysis of this portion of his claim does not need to go any further, and service connection for hearing loss of the right ear is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  

However, both the May 2012 and June 2012 VA examinations demonstrate that the Veteran has hearing loss of the left ear as defined by 38 C.F.R. § 3.385.  Therefore, the first requirement for service connection, which is evidence of a current disability, has been met.  

Moreover, the Veteran has submitted statements indicating that the office in which he worked was near the flight line, and that he often went to the flight line and the hangers, where he was exposed to aircraft engine noise.  The Veteran is competent to report his activities, and his statements are also credible.  Therefore, exposure to acoustic trauma in service in conceded, and the requirement for service connection of evidence of an inservice injury is also met.  

However, in order for service connection to be established, it must still be shown that there is a relationship between the acoustic trauma in service and the current hearing loss of the left ear.  A preponderance of the competent evidence weighs against such a finding.  

The May 2012 examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss because the claims folder was not available.  The June 2012 examiner was provided the claims folder.  After a review of the record, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  The Veteran was noted to have reported having first experienced hearing problems in the early 1960's.  This may or may not have been related to an inner ear problem which eventually led to left ear middle ear surgery in 1976.  His brother had also experienced ear problems.  The Veteran was unable to recall having experienced physical problems with his left ear in service, and the discharge examination was normal.  This led the examiner to believe that the Veteran's problems had their onset after service, as there was no history of such problems either before or during service.  The current cause of the left ear hearing loss was his 1976 surgery.  The examiner further opined that given the Veteran's brother's similar problems that this was likely a family issue, and that it was not as likely as not that the Veteran's hearing loss was caused by an event in his military service. 

The Board finds that opinion of the June 2012 examiner is very persuasive and dispositive of the matter.  The history of ear problems from the 1960s that resulted in surgery in 1976 is repeated by the Veteran in VA treatment records contained in the electronic record.  The service treatment records are negative for ear problems during service, and the Veteran does not contend that his problems began during service.  The Board recognizes that the Veteran sincerely believes that his current hearing loss is the result of noise exposure in service, but while he is competent to state that he was exposed to acoustic trauma and to state when he first noticed his hearing problems, he is not competent to provide a medical opinion as to a complex issue such as causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinion of record is that of the June 2012 examiner, and his opinion relates the Veteran's hearing loss of the left ear to his inner ear problem and 1976 surgery.  The preponderance of the competent medical evidence is against the Veteran's claim, and it must be denied. 

Tinnitus

As previously noted, the Veteran's exposure to acoustic trauma during service is conceded, and this requirement for service connection has been met.  

Furthermore, the Veteran also reports recurrent tinnitus on the May 2012 and June 2012 VA hearing examinations.  He stated in May 2012 that he experienced ringing in his left ear on a weekly basis and in his right ear every few months.  On the June 2012 examination, he said that the tinnitus had its onset in the early to mid 1960s.  While it varied in its occurrences, he experienced it on average about once a week.  It would last about a minute.  This meets the service connection requirement of a current disability.  

However, as with the Veteran's hearing loss, the only competent medical opinion holds that it is less likely than not that the Veteran's tinnitus was caused by military noise exposure.  The rationale was that there was no evidence of the onset of tinnitus during military duty.  It appeared that the Veteran developed middle ear problems after his military service, and this was the most likely cause of the tinnitus.  

Once again, the Board finds that opinion of the June 2012 examiner is the most probative of the matter.  The history of ear problems from the 1960s that resulted in surgery in 1976 is confirmed in VA treatment records contained in the electronic record.  The service treatment records are negative for tinnitus and the Veteran does not contend that his problems began during service.  The Board recognizes that the Veteran sincerely believes that his current tinnitus is the result of noise exposure in service, but while he is competent to state that he was exposed to acoustic trauma and to state when he first noticed his tinnitus, he is not competent to provide a medical opinion as to a complex issue such as causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinion of record is that of the June 2012 examiner, and his opinion relates the Veteran's tinnitus to his post service inner ear problems.   The preponderance of the competent medical evidence is against the Veteran's claim, and service connection for tinnitus is not warranted. 


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran contends that he has developed a right foot disability as a result of the poorly fitted boots he wore during service.  He notes that he was treated for a blood blister on his right toe, which he believes is evidence that his boots did not fit.  The Veteran argues that his current right foot problems are the result of the events during service.  

In a statement received in June 2010, the Veteran states that his feet had been treated at Jefferson Barracks VA Medical Center.  He notes that the treatment included a May 2010 X-ray study, and requests that these records be obtained and added to the record.  

A review of Virtual VA shows that the records from Jefferson Barracks VA Medical Center have been obtained for the period from May 2010 to June 2010.  These confirm that X-ray studies of the Veteran's feet were ordered for May 2010.  Unfortunately, the records do not include a report of the findings of the X-ray study, or any subsequent description of what, if anything, was found on the study.  

The VA has a duty to obtain records in the custody of a VA medical facility.  38 C.F.R. § 3.159(c)(3) (2012).  Therefore, an attempt must be made to obtain the report of the findings of the May 2010 X-ray study of the Veteran's right foot.  

Furthermore, the service treatment records confirm that the Veteran was treated for a blood blister on the right great toe during service.  Private medical records confirm that he currently has significant arthritis of both feet.  However, the Veteran has not been provided a VA examination to determine if there is a relationship between the blister for which he was treated in service and his current arthritis.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jefferson Barracks VA Medical Center.  Obtain the report of the X-ray study of the feet scheduled for May 2010 and associate it with the record.  If this report is unavailable, this should also be certified in the claims folder.  

2.  After the record requested above has been obtained or determined to be unobtainable, the Veteran should be afforded a VA examination of his right foot in order to determine the nature of any current disability and whether or not it is related to injuries or events in active service.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.  At the completion of the examination and review of the record, the examiner should attempt to express the following opinions.
a) Does the Veteran have a current disability of the right foot, to include the toes?  If so, what is the diagnosis of this disability or disabilities? 
b) Is it as likely as not that any current right foot disability was incurred in or aggravated by active service, to include the blood blister of the right toe that was treated during service or poorly fitting boots?

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any missing evidence that might enable the opinion to be expressed should be identified. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


